Citation Nr: 0622364	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  04-03 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for arthritis of the right 
knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from May 1972 to May 
1975, and from June 1983 to May 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In a December 2003 hearing options form, submitted with the 
veteran's VA Form 9 (Appeal to Board of Veterans' Appeals), 
the veteran checked that he wished a Board hearing in 
Washington, D.C., but that he would be unable to attend.  In 
a February 2004 letter from the RO to the veteran, the 
veteran was asked to clarify his hearing request.  The RO 
informed the veteran that if no response from him was 
received in 30 days, it would be assumed that the veteran no 
longer wished a hearing.  A review of the claims file does 
not reflect a response from the veteran to the RO's February 
2004 letter.  Hence, the Board will proceed to adjudicate the 
veteran's claim.  


FINDINGS OF FACT

1.  In a January 2001 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for arthritis of 
the right knee.  Although notified of that denial that same 
month, the veteran did not appeal the decision.  

2.  Additional evidence associated with the claims file since 
the RO's January 2001 denial does not, by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim; nor 
does it raise a reasonable possibility of changing the 
outcome of the decision as to the claim.  


CONCLUSIONS OF LAW

1.  The January 2001 RO decision that determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for arthritis of the 
right knee is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  Since the January 2001 RO decision, new and material 
evidence has not been received; hence, the requirements to 
reopen the claim for service connection for arthritis of the 
right knee are not met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 
2002).  

That notwithstanding, the Board has determined that all 
notification and development action needed to render a 
decision on the veteran's petition to reopen his claim for 
service connection for arthritis of the right knee has been 
accomplished.

In this respect, through a July 2003 notice letter and a 
December 2003 statement of the case, the RO notified the 
veteran and his representative of the legal criteria 
governing his claim, the evidence that had been considered in 
connection with his claim, and the bases for the denial of 
his claim.  After each, they were afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board notes that in December 2003, the veteran submitted 
an undated statement to the RO from Wright State University 
BioMedical Imaging Lab at Miami Valley Hospital.  The 
statement notes that the veteran had been screened during a 
pharmaceuticals study and that an X-ray of his right knee had 
revealed moderate osteoarthritis of the medial compartment.  
It does not appear the RO has considered the statement in 
relation to the veteran's most recent attempt to reopen his 
claim for service connection for arthritis of the right knee.  
In this case, the statement is duplicative of evidence 
previously considered by the RO in a January 2001 rating 
decision.  As such, the statement is not pertinent additional 
evidence, and a remand for consideration of the statement by 
the RO is not warranted.  See 38 C.F.R. §§ 19.31, 19.37 
(2005).  

The Board also finds that the July 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The veteran was also requested 
to submit evidence in his possession in support of his claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of: (1) the evidence that is needed to substantiate the 
claim, (2) the evidence, if any, to be obtained by VA, and 
(3) the evidence, if any, to be provided by the claimant; and 
(4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 
18 Vet. App. at 122.  Consequently, the Board does not find 
that any late notice in this case under the VCAA requires 
remand to the RO.  Nothing about the evidence or any response 
to the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Furthermore, although notice regarding the provisions 
for disability ratings and effective dates has not been 
provided, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Board does not now have such issues before it.  
Consequently, a remand for additional notification on this 
question is not necessary.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  Here, the veteran's available service medical 
records have been associated with the claims file.  
Significantly, neither the veteran nor his representative has 
otherwise alleged that there are any outstanding medical 
records probative of the veteran's claim that need to be 
obtained.  In this regard, the Board is mindful of the 
veteran's request for copies of his service medical records 
for his period of service from May 1972 to May 1975.  In 
particular, the veteran has contended that he injured his 
right knee in 1972 and that such injury is the cause of the 
arthritis in his right knee.  The veteran has been notified 
by the RO on a number of occasions that these records are 
unavailable and that attempts by the RO to obtain the records 
have been unsuccessful.  In any event, the veteran's 
complaints of right knee pain, documented in a February 1986 
treatment record; as well as a report of right knee scars, 
documented in an October 1986 periodic medical examination, 
were previously considered in an August 1995 Board decision.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159. 

II.  Analysis

In the above-noted August 1995 decision, the Board denied the 
veteran's claim for service connection for chronic arthritis 
of the right knee.  At that time, the Board's decision noted 
the lack of X-ray evidence of arthritis of the veteran's 
right knee.  The veteran did not appeal the Board's decision.  
The veteran sought to reopen his claim in October 2000.  As 
noted above, the RO denied the veteran's petition to reopen 
his claim in January 2001.  As the veteran did not appeal 
that decision, it became final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).  Thereafter, in 
July 2003, the veteran again sought to reopen his claim for 
service connection for arthritis of the right knee.  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the January 2001 decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In its January 2001 decision, the RO found that new and 
material evidence had not been submitted by the veteran to 
reopen his claim for service connection for arthritis of the 
right knee.  In this regard, the RO considered an undated 
statement from Wright State University BioMedical Imaging Lab 
at Miami Valley Hospital as well as a report of an August 
2000 X-ray of the right knee from a Proctor and Gamble knee 
osteoarthritis pharmaceutical study.  The undated statement 
and report of August 2000 X-ray documented that the veteran 
had medial compartment osteoarthritis of the right knee.  
However, the RO found no medical basis for concluding that 
the finding of arthritis in the right knee was in any way 
related to the veteran's service.  

Relevant evidence added to the record since the RO's January 
2001 decision includes only the above-noted duplicate copy of 
the undated statement from Wright State University BioMedical 
Imaging Lab at Miami Valley Hospital.  Thus, the medical 
evidence received since the January 2001 RO decision is 
duplicative of the evidence previously before the RO, and as 
such, the undated statement is not new and material for 
purposes of reopening the claim.  As noted in 38 C.F.R. 
§ 3.156(a), new and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim.  In this case, the medical evidence 
submitted by the veteran does not relate his right knee 
arthritis to service, and thus, does not raise a reasonable 
possibility of substantiating the veteran's claim for service 
connection for arthritis of the right knee.  

The Board has also considered the veteran's assertions made 
in support of his claim, but emphasizes that neither the 
veteran nor his representative is shown to be other than a 
layperson without the appropriate medical training or 
expertise to render an opinion on a medical matter.  As such, 
neither is competent to provide probative evidence on a 
medical matter-to include the diagnosis of a specific 
disability, or a medical opinion as to the etiology of a 
specific disability.  See, e.g., Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Therefore, where, as here, resolution 
of an issue on appeal turns on a medical matter, unsupported 
lay statements, even if such statements were new, cannot 
serve as a predicate to reopen a previously disallowed claim.  
See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 
5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that, as 
new and material evidence to reopen the claim for service 
connection for arthritis of the right knee has not been 
received, the requirements for reopening are not met.  Here, 
the benefit-of-the-doubt doctrine is not applicable.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


	(CONTINUED ON NEXT PAGE)


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
arthritis of the right knee is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


